Citation Nr: 1103491	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for decreased vision in the left eye, claimed as related to VA 
surgical procedures including a keratoplasty and trabeculectomy 
performed in August 2003.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for decreased vision in his left eye due 
to surgeries performed at VA in August 2003.

This matter was remanded for additional development and 
adjudication in August 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this case must again be remanded for additional 
development.

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the instant claim in June 2009 to allow for 
records related to the Veteran's August 2003 left eye surgery, 
which was performed at a VA facility, to be obtained.  A VA eye 
examination was to be conducted to determine whether it was at 
least as likely as not that the Veteran's current left eye loss 
of vision or other disability was caused or chronically worsened 
as a result of the August 2003 left eye surgery.  If additional 
disability was found, it was to be determined whether the cause 
of the disability or increase in disability was an event not 
reasonably foreseeable or was due to carelessness, negligence, 
lack of proper skill, error in judgment or a similar instance of 
fault on the part of VA.

The requested VA records are located in the claims file.  A VA 
eye examination was conducted in December 2009, with the examiner 
opining that "a determination as to whether or not the surgery 
was responsible for [the Veteran's] vision loss...cannot be made as 
there are no notes available which document the [the Veteran's] 
status immediately proceeding the procedure or during the early 
post-operative period."  The examiner further noted that the 
available clinical records do not allow him to opine as to the 
cause of the Veteran's lack of light perception in his left eye 
without resorting to speculation.

The Veteran underwent a penetrating keratoplasty and 
trabeculectomy in his left eye on August 7, 2003 at a VA 
facility.  An August 8, 2003 VA eye clinic note, performed one 
day after this surgery, found his left eye visual acuity to be 
"count fingers at 1 foot."  A July 28, 2003 VA eye clinic note 
indicated that the preoperative examination was "unchanged" 
from previous examinations.  A February 2004 VA eye treatment 
note indicated that the Veteran's left eye visual acuity was 
"count fingers at 3 feet."

The Court has recently held that where an examiner reports that 
opinions cannot be provided without resorting to speculation, it 
is necessary to determine whether there is additional information 
that could enable the examiner to provide the necessary opinion 
or whether the inability to provide the opinion was based on the 
limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).   In light of the Board's review of the records and the 
visual acuity measurements taken around the time of the Veteran's 
surgery, clarification of the VA examiner's opinion is required 
in this case.

Regulations that became effective during the course of this 
appeal provide that in determining whether an event was 
reasonably foreseeable, VA considers whether the risk of the 
event was of a type that a reasonable health care provider would 
have discussed in connection with VA's informed consent 
procedures outlined at 38 C.F.R. § 17.32 (2010).  38 C.F.R. 
§ 3.361(d)(2) (2010).  Fault is shown where the care was provided 
without the Veteran's informed consent.  In determining whether 
there was informed consent, VA considers whether there was 
compliance with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(1)(ii) (2010).  The VA outpatient treatment records 
contain a notation that informed consent was given, but contain 
no other details.  In accordance with 38 C.F.R. § 17.32(d), the 
Veteran signed a consent form.  That form is not, in the record.  
VA has a duty to seek this record.  38 U.S.C.A. § 5103A(b),(c); 
38 C.F.R. § 3.159(c)(2) (2010)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should seek a copy of the 
consent form signed by the Veteran and 
authorizing the August 2003 eye surgery.  If 
the form is unavailable, the VA Medical 
Center should be asked to provide the 
contents of the form it would have provided 
to the Veteran.

The Veteran should be informed of any record 
that cannot be obtained.

2.  The RO/AMC should then return the 
Veteran's claims file to the examiner who 
prepared the December 2009 opinion to 
determine whether any current left eye vision 
loss was caused or aggravated by the 
keratoplasty and trabeculectomy performed at 
the Richmond VAMC on August 7, 2003.

The claims file must be provided to the 
examiner for review and consideration of such 
should be reflected in the completed 
examination report.

The examiner should indicate whether it was 
at least as likely as not (50 percent 
probability or more) that any current loss of 
vision or other disability in the Veteran's 
left eye was caused by or chronically 
worsened as a result of the keratoplatsy and 
trabeculectomy performed on August 7, 2003 at 
the Richmond VAMC.  If so, the examiner 
should indicate whether the cause of the 
disability or increase in disability was an 
event not reasonably foreseeable or was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar instance 
of fault of the part of VA.

The examiner should set forth a complete 
rationale for the conclusions reached.  

If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why, including whether there was 
additional information that would enable such 
an opinion to be provided or whether this 
inability was based on the limits of medical 
knowledge.

3.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

4. If any claim on appeal remains denied, the 
AOJ should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

